           Case 1:21-cr-00151-DAD-BAM Document 31 Filed 09/01/21 Page 1 of 2


 1 HEATHER E. WILLIAMS, CA Bar No. 122664
   Federal Defender
 2 MEGHAN D. MCLOUGHLIN, NY Bar No. 5342100
   Assistant Federal Defender
 3 Office of the Federal Defender
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721-2226
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950

 6

 7 Attorneys for Defendant
   MICHAEL PAUL LOPEZ
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NOS. 1:21-CR-00151-DAD-BAM
                                                                   1:16-CR-00017-DAD-BAM
13                                Plaintiff,
                                                         STIPULATION TO CONTINUE SENTENCING
14                          v.                           DATE; ORDER
15   MICHAEL PAUL LOPEZ,                                 DATE: October 4, 2021
                                                         TIME: 9:00 a.m.
16                                Defendant.             COURT: Hon. Dale A. Drozd
17

18
                                                 STIPULATION
19
            Counsel for Defendant Michael Paul Lopez, by and through his counsel of record, Assistant
20
     Federal Defender Meghan D. McLoughlin, and Plaintiff United States of America, by and through its
21
     counsel of record, Assistant United States Attorney Laurel Montoya, hereby stipulate as follows:
22
            1.      By previous order, both matters 1:21-cr-00151-DAD-BAM and 1:16-cr-00017-DAD-
23
     BAM are set for sentencing on October 4, 2021.
24
            2.      By this stipulation, defendant now moves to continue the sentencing hearings in both
25
     cases until December 13, 2021. As this is a sentencing and a change of plea and admission have already
26
     been entered, no exclusion of time under the Speedy Trial Act is required.
27
            3.      The parties agree and stipulate, and request that the Court find the following:
28
                    a)     Counsel for defendant has also been diligently seeking medical records related to
      STIPULATION TO CONTINUE SENTENCING                1
30
           Case 1:21-cr-00151-DAD-BAM Document 31 Filed 09/01/21 Page 2 of 2


 1         defendant and vital at sentencing, and is still waiting to receive those documents.

 2                 b)     In addition, counsel for defendant is investigating pending state court matters

 3         identified in the Presentence Investigation Report.

 4                 c)     Counsel for defendant believes that failure to grant the above-requested

 5         continuance would deny her the reasonable time necessary for effective preparation, taking into

 6         account the exercise of due diligence.

 7                 d)     The government does not object to the continuance.

 8         IT IS SO STIPULATED.

 9
10                                                          Respectfully submitted,

11
      Dated: August 31, 2021                                HEATHER E. WILLIAMS
12                                                          Federal Defender
13
                                                            /s/ Meghan D. McLoughlin
14                                                          MEGHAN D. McLOUGHLIN
                                                            Assistant Federal Defender
15

16
     Dated: August 31, 2021                              /s/ Laurel Montoya
17                                                       LAUREL MONTOYA
18                                                       Assistant United States Attorney

19

20
                                           FINDINGS AND ORDER
21

22 IT IS SO ORDERED.

23      Dated:    September 1, 2021
                                                      UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING                2
30
